
	

115 S1723 IS: Strengthening Veterans Health Care Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1723
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To appropriate amounts to the Department of Veterans Affairs to improve health care furnished by
			 the Department, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Strengthening Veterans Health Care Act of 2017.
 2.Sense of CongressIt is the sense of Congress that— (1)the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146) established the Veterans Choice Program under section 101 of such Act (Public Law 113–146; 38 U.S.C. 1701 note) as a temporary program to address a wait time backlog for the receipt of health care from the Department of Veterans Affairs and a shortage of health care professionals at medical facilities of the Department;
 (2)as of the date of the enactment of this Act, there are approximately 45,000 vacancies at the Veterans Health Administration; and
 (3)of those vacancies, approximately 36,000 are vacancies for positions relating to front line care for veterans.
			3.Appropriation of amounts for health care from Department of Veterans Affairs
 (a)In generalThere is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs, out of any funds in the Treasury not otherwise appropriated, $5,000,000,000 to carry out subsection (c).
 (b)Availability of amountsThe amount appropriated under subsection (a) shall be available for obligation or expenditure without fiscal year limitation.
 (c)Use of amountsThe amount appropriated under subsection (a) shall be used by the Secretary as follows: (1)To increase the access of veterans to care as follows:
 (A)To hire primary care and specialty care physicians for employment in the Department of Veterans Affairs.
 (B)To hire other medical staff, including the following: (i)Physicians.
 (ii)Nurses. (iii)Social workers.
 (iv)Mental health professionals. (v)Dental professionals.
 (vi)Other health care professionals as the Secretary considers appropriate. (C)To carry out the following:
 (i)Section 7412 of title 38, United States Code. (ii)Section 7302(e) of such title.
 (iii)Section 301(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note).
 (D)To pay for expenses, equipment, and other costs associated with the hiring of primary care physicians, specialty care physicians, and other medical staff under subparagraphs (A), (B), and (C).
 (2)To improve the physical infrastructure of the Department as follows: (A)To maintain and operate hospitals, nursing homes, domiciliary facilities, and other facilities of the Veterans Health Administration.
 (B)To enter into contracts or hire temporary employees to repair, alter, or improve facilities under the jurisdiction of the Department that are not otherwise provided for under this paragraph.
 (C)To carry out leases for facilities of the Department. (D)To carry out minor construction projects of the Department.
					(d)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on how the Secretary has obligated the amount appropriated under subsection (a) as of the date of the submittal of the report.
 (2)Appropriate committees of congress definedIn this subsection, the term  appropriate committees of Congress  means— (A)the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives.
 (e)Funding planThe Secretary shall submit to Congress a funding plan describing how the Secretary intends to use the amount appropriated under subsection (a).
			4.Emergency designations
 (a)In generalThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
			
